Citation Nr: 1514697	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-01 833 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for a skin condition affecting the legs and feet, to include residuals of foot immersion and jungle rot. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at Travel Board hearing in June 2014.  A transcript of that hearing is of record.

The issue of service connection for a skin condition affecting the feet, to include residuals of foot immersion and jungle rot, was previously developed and adjudicated by the RO as three separate issues: entitlement to service connection for jungle rot, entitlement to service connection for immersion of the right foot, and entitlement to service connection for immersion of the left foot.  At his Board hearing, the Veteran clarified that he was seeking compensation for a bilateral leg and foot skin condition, to include foot fungus and residuals of bilateral foot immersion.  Accordingly, the issue has been recharacterized to reflect his intentions.

Following the statement of the case pertaining to the issue of service connection   for a blood disorder in August 2012, additional evidence was associated with       the claims file, to include VA treatment records, without a waiver of the right to have the additional evidence reviewed by the Agency of Jurisdiction (AOJ).  The additional evidence is duplicative or cumulative of evidence already of record, and it does not have a bearing on the appellate issue herein decided.  Thus, remand is not required. 

The claims for entitlement to service connection for a right knee disability, bilateral hearing loss, and a skin condition affecting the legs and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record establishes that the Veteran's tinnitus began in service and has continued since. 

2.  There is no competent evidence showing a current diagnosis of a blood disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.        38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing entitlement to service connection for a blood disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.      § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by a February 2011 letter.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, and VA examination reports.  With regard to the claim for service connection for blood disorder, as there  is no competent evidence of the condition in service or currently, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every Veteran's disability case").

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and  the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  Specifically, he reported military noise exposure from artillery noise and mortar fire while stationed in Vietnam.  At his hearing the Veteran asserted that he initially experienced ringing in his ears in service, and it continued throughout the years.  

The Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  As such, exposure to military acoustic trauma has been conceded.  See 38 U.S.C.A. § 1154.  His service treatment records show that in April 1968 he reported difficulty hearing well, and indicated that his hearing        had worsened since service induction.  The Veteran underwent a separation examination in October 1969.  He endorsed a history of hearing loss and ear, nose or throat trouble.  

The Veteran is competent to state that his tinnitus began in service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  

Moreover, the Board finds the Veteran's assertions that his tinnitus began during his combat service as a result of artillery and mortar fire, and that it has continued since, to be credible.  While the 2012 VA examiner opined that the Veteran's tinnitus was not related to service, the examiner did not adequately consider          the Veteran's competent and credible lay statements as to the tinnitus onset.  Accordingly, this opinion is of less probative weight.  

In sum, the Board finds that the Veteran's tinnitus arose in service and has continued since, such that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Blood Disorder

The Veteran seeks service connection for a blood disorder that he claims is causally related to service.  In a January 2013 statement the Veteran described problems with his blood cell count.  Reportedly, a doctor told him that it could be related to his time in Vietnam.  At the June 2014 personal hearing he stated that his blood disorder had onset in 1973.    

The service treatment records fail to reflect that he suffered from a blood disorder, nor was he diagnosed with a chronic blood disorder in service.  Likewise, the Veteran's post-service medical records fail to reflect a diagnosis of a chronic blood disorder.  It is noteworthy that an October 2012 clinical treatment note showed that the Veteran's complete blood count had a normal white blood cell count with no indication of leukemia or anemia.  Moreover, at the hearing the Veteran denied a current diagnosis of or treatment for a blood disorder.      

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing a diagnosis or findings related to a chronic blood disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim for service connection for a blood disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

Accordingly, the preponderance of the evidence is against the Veteran's claim and the claim for service connection for a blood disorder is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for a blood disorder is denied.  


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claims for service connection for hearing loss, a right knee disability and a skin disorder affecting the legs and feet.

1. Hearing loss

The Veteran contends that he developed hearing loss due to excessive noise exposure in service.  In this case, the medical evidence shows that the Veteran has a current hearing disability as defined by VA regulation, and exposure to military acoustic trauma has been conceded.     

The Veteran underwent a VA audiology examination in September 2011.  The examiner diagnosed bilateral sensorineural hearing loss and indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In an addendum opinion in January 2012, following a review of the claims file, the VA examiner concluded that the Veteran's current hearing loss was not caused by or a result of military service noise exposure.  The examiner based the opinion on the finding that audiometric hearing evaluations in January 1968, April 1968, and October 1969 documented normal hearing sensitivity, bilaterally, at all frequencies tested.  She concluded that because hearing loss was not shown in service, there was no nexus between the current hearing loss and military noise exposure.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, the Board finds that an additional opinion is necessary.

2. Right knee disability

The Veteran contends that a pre-existing right knee condition was aggravated by an injury incurred in service.  The January 1968 service induction examination report contained a medical history of trick or locked knee, and the clinician noted right knee swelling and locking due to prior trauma.  The Veteran was seen several times for complaints of right knee pain associated with a high school sports injury that preceded service.  A March 1968 x-ray revealed normal right knee.  Thereafter, while on patrol in Vietnam in November 1968 he fell off a cliff injuring the right knee.  An undated x-ray report for a suspected fractured patella provided an impression of bipartite patella with early chondromalacia.  In November 1968 he was given a permanent profile for right knee arthritis.  In September 1969, the Veteran complained that his first sergeant did not recognize his right knee profile.  He requested medication for knee pain.  

A VA examiner in September 2011 diagnosed bipartite patella and opined that said disability was unrelated and not aggravated by the in-service fall.  The examiner based the opinion on the fact that x-rays in service and on VA examination showed bipartite patella, which usually was a congenital condition.  This was further supported by the fact that the knee exhibited a vertical fracture line, as opposed       to a horizontal fracture line.  Accordingly, the examiner concluded that because   this was a congenital condition it was not due to the fall in Vietnam.  Although     the examiner explained why the condition was congenital, she did not provide         a rationale in support of the opinion that the pre-existing condition was not aggravated by the service injury, nor did she address the fact that x-rays in 1968 were normal and following the in-service injury, the Veteran was given a permanent profile for right knee arthritis.  Accordingly, an additional opinion is needed to decide the claim.  

3. Skin condition affecting the legs and feet

The service treatment records document a left toe infection treated with penicillin in February 1969, as well as treatment for bilateral foot fungus in April 1969.  At the June 2014 Board hearing, the Veteran stated that he suffered from a bilateral skin condition affecting the feet, described as a foot fungus and recurrent cellulitis, for which he had been prescribed topical medication.  The Veteran reported onset of these symptoms in Vietnam, and still having problems today.  The post-service medical evidence does not document treatment for a skin condition affecting the feet or legs but the Veteran is competent to observe a skin rash.  In light of the above, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records dating since July 2014.

2.  Schedule the Veteran for a VA skin examination in order to determine whether he currently suffers from a bilateral skin disorder affecting the legs and feet, and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  

Following examination of the Veteran and review of the claims file, the examiner should identify all current skin disorders of the legs and feet.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the condition had its onset during active duty service, or is otherwise related to Veteran's service, to include the toe infection and foot fungus treated in service in 1969.  The examiner should provide a complete rationale for any opinion provided.  

3.  Return the claims file to the examiner who conducted  the September 2011 audiological examination, if available, to obtain an addendum opinion.  If the examiner is not available, the file should be reviewed by another audiologist.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the audiologist should provide an addendum opinion explaining why normal audiological findings in service are significant in determining whether current hearing loss disability is related to noise exposure during service.  In other words, why is the Veteran's current hearing loss not merely a delayed reaction to combat noise in service?  

4.  Send the claims file to an orthopedic surgeon for review to obtain an opinion concerning the Veteran's  right knee disability.  If an examination is deemed necessary to respond to the question presented, one  should be scheduled.  Following review of the claims file, the orthopedic surgeon should respond to the following:

a. Is the Veteran's bipartite patella a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature)?  If so, please address the negative right knee x-ray in March 1968. 

b. If not, is the Veteran's bipartite patella a congenital disease (i.e. any deviation from or interruption of     the normal structure or function of any part, organ,    or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?  If so, please address the negative right knee x-ray in March 1968.

c. Was the reference in the service treatment records to an x-ray in November 1968 showing a fracture of the patella more likely to have been bipartite patella rather than a fracture? Please explain why or why not.

d. If the Veteran's bipartite patella is a congenital disease, was it permanently worsened during service, to include his fall therein?  Please explain why or why not.

e. If it was permanently worsened during service, was that worsening undebatably the result of the natural progression of the condition? Please explain why or why not.

f. Does the evidence indicate the Veteran currently suffers from arthritis and/or chondromalacia of the right knee?  If he suffers from either condition, or any other knee disability distinct from bipartite patella, is the disability at least as likely as not (50 percent probability or greater) related to the fall in service or the notation of arthritis and chondromalacia patella noted in his service treatment records?  Please explain the reasoning for the opinion provided.

5.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


